Per Qwriam.
Suit on notes drawing 3 per cent, per month interest. Averment that the notes were made in California, and that by the law of that state, the rate of interest named was legal. Answer in denial, and as to the interest that it was usurious. Trial by the Court; finding for the amount of the note, and interest at the rate expressed.
It does not appear that any statute of California, upon the subject of the rate of interest, was either set out in the pleadings or proved on the trial. Wilson v. Clark, 11 Ind. R. 386.
The judgment is reversed with costs. Cause remanded, &c.